THE COURT.
The defendant in this case was jointly tried with Frank Countryman, J. D. Countryman and Lige Taylor.
The jury found him guilty of operating a still for the manufacture of intoxicating liquor for beverage purposes. A motion for a new trial was made and denied by the court. Judgment was imposed and a separate appeal taken.
The points raised for a reversal of the judgment are identical with those presented on the appeal of Frank Countryman, J. D. Countryman and Lige Taylor. On the sixteenth day of June, 1931, we determined all questions raised adversely to appellant’s contentions. Therefore, upon the authority of People v. Countryman, ante, p. 36 [300 Pac. 871], the judgment and order denying a new trial in this case are hereby affirmed.
A petition for a rehearing of this cause was denied by, the District Court of Appeal on July 1, 1931.